El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El día 1 de mayo de 1900, Enrique Miró fué nombrado co-lector de rentas internas del 8o. distrito de Puerto Rico, y también designado y nombrado agente pagador para distri-buir los fondos que se le adelantaran para pago de sueldos y gastos de su oficina y para el de los sueldos de los funciona-rios judiciales de su distrito.
El día 14 de mayo, dicho Enrique Miró, como principal,, y Jesús L. Pereyó y Marcelino Borges, como fiadores, otorga-ron una fianza al Tesorero de Puertto Rico a favor de El Pueblo de Puerto Rico, por la suma de $2,000. La obligación contenida en la fianza era como sigue:
“Si dicho Enrique Miró ejecuta y desempeña bien y fielmente los deberes y cargos que se impongan como colector de rentas internas y agente pagador, de acuerdo con la ley, y todas las órdenes, reglas y reglamentos aprobados de acuerdo eon la ley y rindé cuentas buenas y satisfactorias de todas las rentas, derechos, dineros, fianzas y bienes que vengan a su poder como tal colector de rentas internas, desde el 1 de mayo de 1900 en adelante, y paga todos los dineros así recibidos y cobrados, en totalidad, al Tesorero de Puerto Rico, y si rinde cuentas bien y fielmente por todos los dineros que vengan a su poder como tal agente pagador, desde el 1 de mayo de 1900 en adelante, y paga al Tesorero de Puerto Rico el remanente líquido que de los mismos quede, entonces esta obligación será nula; en caso contrario tendrá completo efecto y vigor.”
La presente acción se estableció tanto contra el principal como los fiadores, el 28 de junio de 1906, y después de hacerse relación en la demanda de la fianza y de las estipulaciones de *851la misma, en el segundo párrafo se expresa que dicho Enrique Miró, — esto es, el colector a quien la presente obligación hace referencia — entre el 1 de enero de 1906 y el 13 de junio de 1906, mientras estaba en el desempeño de tal empleo, recibió en su cargo oficial varias sumas de dinero ascendentes a $3,984.71, e infringiendo los deberes de su puesto de confianza, se apropió y convirtió en propiedad particular la dicha suma de $3,984.71 moneda de los Estados Unidos. La súplica de la demanda es al efecto de que se dicte sentencia contra Enrique Miró y los fiadores Pereyó y Borges. Se dictó sentencia en re-beldía contra el deudor principal, Enrique Miró. Los deman-dados contestaron separadamente admitiendo el otorgamiento de la fianza y el desfalco, pero negando toda responsabilidad por razón de los cambios 'que se verificaron en la ley, que tra-jeron consigo un cambio en los deberes del colector al pro-mulgarse el Código Político o aquellas partes del mismo que vulgarmente se conocen con el nombre de la Ley Hollander.
La Corte de Distrito de Humacao resolvió a favor de los demandados por el fundamento substancial de que el Código Político introdujo tal cambio en el cargo y en los deberes de un colector de rentas internas, que los fiadores obligados por la fianza prestada por dicho colector, no podían estimarse res-ponsables por una apropiación de dinero que hubiera tenido lugar después que tales leyes empézaron a regir. La corte resolvió además, que como al Tesorero de Puerto Rico se le autorizaba y ordenaba que creara distritos de recaudación que no excedieran de nueve, y nombrara colectores y les exigiera la prestación de fianza, surge la presunción de que el Teso-rero había cumplido los deberes así impuestos, y que el colector necesariamente estaba actuando de acuerdo con un nuevo empleo, por lo que había que deducir, que a los fiadores no podía exigírseles responsabilidad por virtud de su obligación. Los demandados alegaron también el hecho de que confiando en el cambio introducido por la Ley Hollander, se creyeron relevados de toda responsabilidad y habían dispuesto de *852aquellos bienes con respecto a los cuales habían jurado que poseían en la época en que se otorgó la fianza en cuestión.
El Pueblo de Puerto Rico, por conducto de sus abogados, insiste en que aun cuando una fianza debe ser interpretada muy estrictamente, sin embargo, cuando un fiador firma una fianza oficial debe tener presente que los deberes del fiador están sujetos a cambios por la Legislatura y que los cambios que baga la ley y que no afecten esencialmente los deberes del funcionario en cuyo favor se obliga el fiador, no pueden afectar tampoco ni destruir su obligación.
People v. Vilas, 36 N. Y., 459.
Denio v. State, 60 Wis., 949.
Spokane Co. v. Allen, 37 Pac., 428.
La cuestión se fiará más clara si consideramos la historia de la Ley Hollander y las circunstancias que concurrieron en la época en que se promulgó. El artículo 3 de la Ley Foraker, dispuso lo siguiente:
“Que a partir de la fecha de la adopción de esta ley, toda mer-cancía que entre en los Estados Unidos, procedente de Puerto Rico, y entre en Puerto Rico, procedente de los Estados Unidos, será admi-tida en los respectivos puestos de entrada, al. pagarse un quince por ciento de los derechos arancelarios que devengan sus similares proce-dentes de países extrajeras; y además de este derecho, los artículos de manufactura puertorriqueña que entren en los Estados Unidos pagarán al retirarse para su consumo -o venta, un impuesto igual a la contribución interna impuesta en los Estados Unidos sobre artículos similares de manufactura doméstica; dicho impuesto se hará efectivo mediante sellos de contribuciones internas que adquirirá y proveerá el Comisionado de Rentas Internas en el puerto de entrada de dicha mercancía en los Estados Unidos o del punto más conveniente, los cuales sellos se fijarán con arreglo a las prescripciones que dictare el Comisionado de Placienda; y toda mercancía de manufactura de los Estados Unidos, que entre en Puerto Rico, además de los derechos prescritos arriba, pagará un impuesto igual en tipo y montante a la Contribución interna impuesta en Puerto Rico, sobre iguales artículos de manufactura puertorriqueña. Disponiéndose, que a partir de la fecha en que esta ley entre en vigor, todas las mercancías y efectos, excepto el café, que no devengan derechos bajo las leyes arancelarias *853de los Estados Unidos y todas las mercancías y artículos que entren en Puerto Rico libres de derechos en virtud de órdenes hasta aquí pro-mulgadas por el Secretario de la Guerra, serán admitidos en los dis-tintos puertos del mismo, libres de derechos, cuando sean importados de los Estados Unidos, no obstante lo que en contrario dispusieran las leyes vigentes, y tan pronto como la Asamblea Legislativa de Puerto Rico, decrete y ponga en práctica un sistema de tributación local que llene las necesidades del gobierno de Puerto Rico, establecido por esta ley,.y por medio de un acuerdo votado al efecto dé aviso de ello al' Presidente, éste lo anunciará por medio de una proclama; y de allí en adelante cesarán de cobrarse los derechos de aduanas sobre mercan-cías y artículos que entren en Puerto Rico procedentes de los Estados Unidos, o que entren en los Estados Unidos, procedentes de Puerto, Rico; y a partir de esa fecha todas las dichas mercancías y artículos entrarán libres de derechos en los diferentes puertos de entrada, y en ningún caso podrá cobrarse derecho alguno de aduana, después del primer día de marzo de mil novecientos dos, sobre mercancías y, artí-culos que entren en Puerto Rico procedentes de los Estados Unidos y viceversa. ”
, Posteriormente, el día 31 de enero de 1901, la Legislatura de Puerto Rico aprobó una ley que se titula'“Una Ley para proveer de rentas al Pueblo de Puerto Rico y para otros fines.” Esta ley trataba de implantar y en efecto implantó el sistema de contribución local a que la ley orgánica se refiere. La Legislatura de Puerto Rico el día 4 de julio de 1901 pasó una resolución conjunta notificando al Presidente de los Es-tados Unidos, que la Asamblea Legislativa de Puerto Rico ha-bía promulgado" y puesto en vigor un sistema de contribución local, para llenar las necesidades del G-obierno de Puerto Rico y pedía al Presidente de los Estados Unidos, que hiciera la proclama a que se refiere la Ley Foraker, el 25 de julio, que era día festivo legal en Puerto Rico, en conmemoración del aniversario de la llegada de la bandera americana a esta Isla. En su virtud, el día 25 de julio de 1901 el Presidente de los Estados Unidos promulgó la proclama de que la Asamblea Legislativa de Puerto Rico había promulgado y puesto en vigor un sistema de contribución local, para atender a las *854necesidades del Gobierno de Puerto Rico. El artículo 38 de dicha ley del 31 de enero de 1901, dispone lo siguiente:
“Para la recaudación de las contribuciones impuestas por esta ley, y para cualesquiera otros deberes que puedan ser prescritos, está autorizado el Tesorero de Puerto Eico para, crear el número de dis-tritos de recaudación (que no.excederá de nueve en total) que sea necesario para dichos fines; y para nombrar en cada distrito de recaudación un colector con un sueldo anual que no excederá de mil ochocientos dollars, el cual prestará fianza al Tesorero a favor de El Pueblo de Puerto Eico, por la cantidad que el Tesorero fije; dicha fianza será aprobada por el Auditor en lo que respecta a su forma y ejecución y por el Tesorero en lo referente a su suficiencia; Dispo-niéndose, que el importe de dicha fianza será suficiente para cubrir la responsabilidad de los colectores, por todas las rentas y dinero re-caudado y recibido y por dinero anticipado de créditos para el pago de sueldos- y gastos de su oficina respectiva; Disponiéndose, además, que a partir del día 1 de abril del año mil novecientos uno en ade-lante, los sueldos de los empleados y gastos de las cortes insulares fuera de San Juan, a las cuales se les paga ahora por conducto de los colectores de rentas internas respectivos, se les pague por el pagador oficial del Departamento de Justicia, sujeto a la aprobación del Fiscal General. El Tesorero nombrará el número adicional de subcoleetores (no excediendo de veinte y siete), que sea necesario para la debida ejecución de. las prescripciones de esta ley. Cada subcolector reci-birá un sueldo anual que no escederá de mil doscientos dollars y prestará fianza al Tesorero en igual forma que la aquí prescrita para la fianza de colectores. ’ ’
Este artículo fué sustancialmente vuelto a promulgar e in-corporado en el artículo 329 del Código Político.
Las palabras de la ley, al efecto de que se autoriza y or-dena al Tesorero a que cree un número de distritos de recau-dación que no excedan de nueve según sea necesario y a nom-brar para cada uno, un colector con un sueldo anual que no exceda de mil ochocientos dollars, son de carácter imperativo. Implantarlo el sistema de' contribución local y ordenado el Te-sorero que creara los distritos de recaudación, la única dis-creción que tenía se refería al número de tales distritos de re-caudación que no podía exceder de nueve, el número precisa-*855mente que a la sazón existía. Aún en el caso de que el Teso-rero resolviera dejar subsistentes los mismos distritos de re-caudación, bajo el punto de vista legal, su acción significaría la creación de aquellos distritos de recaudación que decidiera dejar subsistentes, y el funcionario que él eligiera para cada uno de estos distritos de recaudación, era un nuevo funcio-nario con un nuevo término para el desempeño de su. cargo; y cuando se establece un nuevo término para el desempeño de un cargo, las autoridades son claras al efecto de que el fiador no es responsable por un desfalco que ocurra después de la fecba del nuevo nombramiento.
County of Wapello v. Bingham, 74 Am. Dec., 370.
People v. Aikanhead, 5 Cal., 106.
Hubert v. Mendhain, 64 Cal., 318.
Brown v. Latlimare, 17 Cal., 93.
Esta fué la conclusión a que llegó el juez de la corte de dis-trito, y substancialmente estamos de acuerdo con ella.
Se alega por parte del Gobierno que no fia'habido prueba de que se hubiera hecho un nuevo nombramiento-. Si tal nom-bramiento no fué en efecto hecho y se permitió que el fun-cionario continuara en el desempeño de su .cargo como un funcionario-de facto por virtud de su primitivo nombramien-to, creemos que el peso de la prueba para probar este hecho estaba de parte del Gobierno. La presunción era, según ha expresado la corte inferior, que el Tesorero había cumplido con su deber y hecho un nuevo nombramiento. Si los hechos eran otros, debieron haberse probado. Sin embargo, hayanse o nó probado, creemos que se estableció un nuevo término para el desempeño del cargo con el nombramiento de un nuevo funcionario que tenía deberes y responsabilidades dis-tintas y tenía que prestar una fianza algo distinta, según se dispone por el artículo de la Ley Hollander a que nos hemos referido.
Además, creemos que los deberes y responsabilidades de un colector de rentas internas fueron esencialmente alterados por la ley de 31 de enero de 1901 y la subsiguiente proclama *856del Presidente, de acuerdo con» la Ley Foraker. No liemos podido llegar a convencernos completamente de que nn co-lector, Enrique Miró por ejemplo, antes de la promulgación de la ley de 31 de enero de 1901 tenía las mismas facultades con respecto al embargo y venta de bienes inmuebles que tu-vieron los colectores después de la promulgación de aquella ley. Otros cambios de poca importancia tuvieron lugar ade-más, por virtud de dicha ley. Hubo cambios en el arancel, y el artículo 362 declaró nuevas materias sujetas al pago de con-tribución. El artículo 346 del Código Político dispone que:
“Si algún colector, subcolector o agente comprase, ya directa o indirectamente, alguna parte de cualesquiera bienes muebles o - in-muebles vendidos para el pago de contribuciones no satisfechas, tanto él, como sus fiadores, serán responsables con su fianza oficial de todos los daños sufridos por el dueño de dicha propiedad, y todas las dichas ventas serán nulas. En adición a ello, el empleado autor de dicha ofensa será considerado culpable de un delito menos grave, y una vez convicto del mismo será multado con una suma que no' excederá de mil dollars.”
Además de estos cambios de pequeña importancia, la pro-clama del Presidente hizo que pasaran por las manos de los colectores de-rentas internas, sumas de dinero que hasta en-tonces venían a poder de los colectores, de rentas internas de los Estados Unidos. Todos los vinos, tabaco, naipes y mu-chos otros artículos que procedentes de los Estados Unidos venían a Puerto Eico con anterioridad .al 25 de enero de 1901, tenían que pagar un impuesto al Gobierno de los Estados Unidos, que iba a manos de los colectores de la nación. Des-de la fecha de la proclama, estas sumas de dinero las cobraban los agentes de rentas internas de Puerto Rico, y sus respon-sabilidades cambiaron materialmente. Habiéndose alterado esencialmente los deberes del deudor principal, de acuerdo con la doctrina sentada en el caso de People v. Vilas, 36 N. Y., 459 supra, los fiadores quedaron relevados. No encontramos *857que la Corte de Distrito de Humaeao baya cometido error al-guno al dictar la sentencia apelada y ésta debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciado Sr. Aldrey.
Jueces disidentes: Sres. MacLeary y del Toro. .